DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAVID GEORGE PRIM,
                             Appellant,

                                    v.

                         JUDY KING LINDSEY,
                              Appellee.

                              No. 4D19-3458

                         [September 24, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE
14-013466 (03).

   Ron Renzy of Wallberg & Renzy, P.A., Coral Springs, for appellant.

  Alyssa M. Reiter of Wicker Smith O’Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.